Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ushie US publication no.: 2010/0245141 A1. 

Regarding claim 1, Ushie teaches, A signal control device comprising: a signal input terminal (input signal selection section 21, figure 1) to which an input signal with a voltage value fluctuating within a predetermined fluctuation range is input from an input circuit (VIN1 to V1Nn, figure 1 and paragraphs 25-27); a sampling capacitor (S/H capacitor C1, figure 1) having one end connected to the signal input terminal via an input signal path and another end connected to a reference potential (see figure 1 where the S/H capacitor makes connection to the reference potential and the input signal path); a charge/discharge circuit (discharge section 22 and full charge section 23,figure 1) including a charge path provided from a charge power supply end to a second connection point on the input signal path via a first connection point, a discharge path provided from the second connection point to a reference potential end via the first connection point (see paragraphs 30-31 and figure 1), a charge switch (switch SW1, figure 1) capable of switching electrical connection and electrical disconnection between the charge path and the sampling capacitor and capable of charging the sampling capacitor when the charge path and the sampling capacitor are electrically connected (see paragraph 31 and figure 1), and a discharge switch (discharge control switch SW2, figure 1) capable of switching electrical connection and electrical disconnection between the discharge path and the sampling capacitor and capable of discharging the sampling capacitor when the discharge path and the sampling capacitor are electrically connected (see paragraph 30 and figure 1); an AD conversion circuit (A/D conversion section 24, figure 1) performing an AD conversion by converting an analog voltage value charged in the sampling capacitor into an AD conversion value that is a digital value (see claim 1); a switch control circuit (A/D conversion control section 28, figure 1) operating the charge switch and the discharge switch (see figure 1 where A/D conversion control section 28, figure 1 sends signals to control the switches SW1 and SW2); and a malfunction determination section (see figure 3, where steps s101 to s113 determine the abnormality and malfunction of the A/D operation based on the comparison performed) performing the AD conversion with the AD conversion circuit after performing a charge operation or a discharge operation to the sampling capacitor with the charge/discharge circuit, and determining a malfunction of the charge/discharge circuit based on a diagnosis result of the AD conversion value.
Regarding claim 2, Ushie teaches, The signal control device according to claim 1, further comprising an input interruption switch (input signal selection section 21 as seen in figure includes switches SW4, SW3 which control the operations of the charge/discharge based on the abnormally detected as seen in figure 3; see paragraph 37-47) capable of electrically disconnecting the input signal path between the signal input terminal and the second connection point, wherein the malfunction determination section determines the malfunction of the charge/discharge circuit in a state where the input interruption switch electrically disconnects the input signal path.
Regarding claim 12, Ushie tesches, A signal control device comprising: a signal input terminal (input signal selection section 21, figure 1) to which an input signal with a voltage value fluctuating within a predetermined fluctuation range is input from an input circuit (VIN1 to V1Nn, figure 1 and paragraphs 25-27); a sampling capacitor (S/H capacitor C1, figure 1) having one end connected to the signal input terminal via an input signal path and another end connected to a reference potential (see figure 1 where the S/H capacitor makes connection to the reference potential and the input signal path); a charge/discharge circuit (discharge section 22 and full charge section 23, figure 1) including a charge path provided from a charge power supply end to a second connection point on the input signal path via a first connection point, a discharge path provided from the second connection point to a reference potential end via the first connection point (see paragraphs 30-31 and figure 1), a charge switch (switch SW1, figure 1) located on the charge path between the charge power supply end and the first connection point, a discharge switch (discharge control switch SW2, figure 1) located on the discharge path between the first connection point and the reference potential (see paragraphs 30-31 and figure 1); an AD conversion circuit (A/D conversion section 24, figure 1)  electrically connected to the sampling capacitor and performing an AD conversion by converting an analog voltage value charged in the sampling capacitor into an AD conversion value that is a digital value (see claim 1); a switch control circuit (A/D conversion control section 28, figure 1) configured to turn on the charge switch and turn off the discharge switch in a charge operation to the sampling capacitor, and configured to turn off the charge switch and turn on the discharge switch in a discharge operation to the sampling capacitor (see figure 1 where A/D conversion control section 28, figure 1 sends signals to control the switches SW1 and SW2); and an CPU (see figure 3, where steps s101 to s113 determine the abnormality and malfunction of the A/D operation based on the comparison performed) communicatable with the AD conversion circuit and the switch control circuit via a bus, the CPU configured to transmit a command to the AD conversion circuit to perform the AD conversion after transmitting a command to the switch control circuit to perform the charge operation or the discharge operation, and configured to determine a malfunction of the charge/discharge circuit based on a diagnosis result of the AD conversion value.
Regarding claim 13, Ushie teaches, The signal control device according to claim 12, further comprising an input interruption switch (input signal selection section 21 as seen in figure includes switches SW4, SW3 which control the operations of the charge/discharge based on the abnormally detected as seen in figure 3; see paragraph 37-47) located on the input signal path between the signal input terminal and the second connection point, the input interruption switch electrically disconnecting the input signal path when the input interruption switch is turned off, wherein the CPU is configured to determine the malfunction of the charge/discharge circuit in a state where the input interruption switch is turned off.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ushie US publication no.: 2010/0245141 A1 in view of Taki US publication no.: 2017/0155400.

Regarding claim 11, Ushie is silent on specifically teaching, the signal control device according to claim 1 configured to be applied to an electric power steering system that assists a steering torque of a driver with an output torque of an assist motor, wherein the input signal includes a steering torque signal and a feedback signal used for an output control of the assist motor.
Taki is in the same field of art and teach: the signal control device according to claim 1 configured to be applied to an electric power steering system (see steering system 99, figure 1) that assists a steering torque of a driver with an output torque of an assist motor, wherein the input signal includes a steering torque signal and a feedback signal used for an output control of the assist motor (see paragraphs 37-39).
In view of Taki’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Taki to include; the signal control device according to claim 1 configured to be applied to an electric power steering system that assists a steering torque of a driver with an output torque of an assist motor, wherein the input signal includes a steering torque signal and a feedback signal used for an output control of the assist motor, for the purpose of providing control for a variant apparatus. 
Allowable Subject Matter
Claims 3-8, 9-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846